19-13895-jlg          Doc 458        Filed 06/11/21 Entered 06/11/21 14:04:44            Main Document
                                                  Pg 1 of 6




                             Tarter Krinsky & Drogin LLP
                             1350 Broadway
                             New York, NY 10018
                             P 212.216.8000
                             F 212.216.8001
                             www.tarterkrinsky.com

                                                                       Rocco A. Cavaliere, Partner
                                                                       Email: rcavaliere@tarterkrinsky.com
                                                                       Phone: (212) 216-1141

                                                                    June 11, 2021
BY FEDERAL EXPRESS, ECF AND EMAIL

Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

                             Re:      In re Orly Genger
                                      Chapter 7 Case No. 19-13895

Dear Judge Garrity:

       This firm is counsel to Deborah J. Piazza, in her capacity as successor chapter 7 trustee
(the “Trustee”) of the above-referenced Debtor’s estate.

       This Court has set a hearing date of July 8, 2021 at 2:00 p.m. (the “July 8th Hearing”) in
connection with the Chapter 7 Trustee's Motion For An Order Pursuant To Rule 9019 Of The
Federal Rules Of Bankruptcy Procedure (A) Approving Settlement Agreement And (B) Granting
Related Relief, which was electronically filed with the court [ECF No. 421].

        As the Court is aware, the parties engaged in significant discovery in connection with
Sagi Genger’s amended motion to dismiss the bankruptcy case (the “Motion to Dismiss”) in
which all relevant parties were deposed, except for Dalia Genger. Among those that were
deposed included Sagi Genger as well as Michael Oldner, in his purported capacity as trustee of
the Orly Genger Trust. During such depositions, the foregoing testified as to issues relevant to,
among other things, the $32.3 million settlement arising from the June 2013 “Trump Settlement”
agreement. While the standards for Rule 9019 are straightforward and will be guided by whether
the settlement is fair and reasonable and “above the lowest point in the range of reasonableness”,
depending on the nature and scope of the objections to the Settlement Motion filed by Sagi
Genger and Mr. Oldner due on June 25, 2021, and only to the extent that the Trustee deems it
necessary for the record on the Settlement Motion, it is possible that Sagi’s and Oldner’s
testimony may be relevant to the settlements embodied in the Settlement Motion. Rather than



{Client/086201/1/02412896.DOCX;1 }
19-13895-jlg          Doc 458        Filed 06/11/21 Entered 06/11/21 14:04:44   Main Document
                                                  Pg 2 of 6
Honorable James L. Garrity
June 11, 2021
Page 2 of 3

seek to depose these parties again, the Trustee reserves the right to use their prior deposition
testimony as part of the record on the Settlement Motion or otherwise call them as witnesses at
the July 8th Hearing.

       This takes us to Dalia Ganger. As the Court is aware, the Trustee and others previously
requested Dalia’s deposition in connection with the Motion to Dismiss. While this Court found
that Dalia Genger was a witness with potentially relevant testimony pertaining to the Motion to
Dismiss, the Court nonetheless, citing health issues raised by her doctor, foreclosed the
opportunity of the Debtor, the Trustee and others from taking her deposition. We look forward
to Your Honor’s determination of the Debtor’s request with respect to this matter filed under seal
(the “Pending Request”). See Dkt. 436.

        We have served Dalia Genger, by email copy to her counsel, a notice of deposition
scheduled for June 22, 2021 in connection with the Settlement Motion. A copy of the Notice of
Deposition is annexed as Exhibit “A”. As the Trustee has indicated numerous times, Dalia’s
pending constructive trust action appears to have been filed as a potential obstacle to any effort
by any Court-appointed trustee to settle the $32.3 million cause of action (the “Disputed
Settlement Proceeds”). Indeed, when the prior trustee in Texas filed a settlement motion, Dalia
Genger filed an objection to the settlement motion [see Dkt. No. 115], claiming for the very first
time since the 2004 divorce that she was entitled to a constructive trust on the very Disputed
Settlement Proceeds that she was allegedly fighting to protect for the Orly Genger Trust, at a
time in which she was the “impartial” trustee with a fiduciary duty to its beneficiary, Orly
Genger. Unless the constructive trust action has been dismissed in advance of the July 8th
hearing, it is anticipated that Dalia will file an objection to the pending Settlement Motion with
reference to the frivolous constructive trust action as a reason why the Court should not approve
the Settlement Motion.

        We anticipate another objection from Dalia’s counsel to her testimony at a deposition on
the Settlement Motion, based on health concerns. Unlike Dalia’s prior arguments suggesting that
her testimony on the Motion to Dismiss was not relevant, which the Court rejected, Dalia, a
likely objecting party, cannot be heard to say that she does not have potentially relevant
information pertaining to the Settlement Motion, in light of her likely objection that she
maintains a “constructive trust” over the Disputed Trump Proceeds.

       In the interest of judicial economy and rather than raise this issue anew after Your Honor
decides on the Pending Request on another matter (i.e. testimony in relation to the Motion to
Dismiss), the Trustee raises this matter now and respectfully submits that the request for Dalia’s
deposition relating to potentially relevant evidence in connection with the Settlement Motion is
yet another reason for this Court to grant the Pending Request, for which request the Trustee
supported at the recent status conference on June 3, 2021.



{Client/086201/1/02412896.DOCX;1 }
19-13895-jlg          Doc 458        Filed 06/11/21 Entered 06/11/21 14:04:44      Main Document
                                                  Pg 3 of 6
Honorable James L. Garrity
June 11, 2021
Page 3 of 3

        The Trustee is prepared to rest on this correspondence with respect to this pending issue
or otherwise address this matter at the commencement of the June 16th hearing or such other time
or in any other manner that the Court deems appropriate.

                                                              Respectfully submitted,

                                                              /s/Rocco A. Cavaliere

                                                              Rocco A. Cavaliere




{Client/086201/1/02412896.DOCX;1 }
19-13895-jlg   Doc 458   Filed 06/11/21 Entered 06/11/21 14:04:44   Main Document
                                      Pg 4 of 6




                                  EXHIBIT A
19-13895-jlg         Doc 458         Filed 06/11/21 Entered 06/11/21 14:04:44            Main Document
                                                  Pg 5 of 6

TARTER KRINSKY & DROGIN LLP
Counsel to Deborah J. Piazza,
Successor Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Rocco A. Cavaliere, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:                                                        Chapter 7

 ORLY GENGER,                                                  Case No. 19-13895 (JLG)

                                   Debtor.
 ----------------------------------------------------------x

                           NOTICE OF DEPOSITION OF DALIA GENGER

                   PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure

9014, Deborah J. Piazza, the successor Chapter 7 Trustee (the “Trustee”), by her undersigned co-

counsel, will take the deposition of Dalia Genger concerning the Chapter 7 Trustee’s Motion for

Order Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (A) Approving

Settlement Agreement and (B) Granting Related Relief, filed on the Bankruptcy Court docket on

May 28, 2021 [Dkt. 421] at the law offices of Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th

Floor, New York, New York 10018 (or by Zoom, to the extent necessary and agreed upon between

the parties in interest in this case), commencing at 10:00 a.m. on June 22, 2021, or upon any

adjourned date, and continuing from day to day thereafter until completed, excluding Saturdays,




{Client/086201/1/02412390.DOCX;1 }
19-13895-jlg         Doc 458         Filed 06/11/21 Entered 06/11/21 14:04:44     Main Document
                                                  Pg 6 of 6

Sundays, and holidays. The deposition will be taken before a notary public or other person

authorized to administer oaths.

Dated: New York, New York
       June 10, 2021
                                                  TARTER KRINSKY & DROGIN LLP

                                                  By:     /s/Rocco A. Cavaliere
                                                         Rocco A. Cavaliere
                                                  1350 Broadway, 11th Floor
                                                  New York, New York 10018
                                                  Tel: (212) 216-8000
                                                  Fax: (212) 216-8001
                                                  rcavaliere@tarterkrinsky.com


                                                  Counsel to Deborah J. Piazza,
                                                  Successor Chapter 7 Trustee




{Client/086201/1/02412390.DOCX;1 }
